Title: To James Madison from Richard Soderstrom, 17 December 1808
From: Soderstrom, Richard
To: Madison, James



Sir
Georgetown Decr: 17th. 1808.

Permit me to Call to your recollection the application which was made in the month of July last, to the President of the United States by an Agent of Governor Ankarheim of the Island of St: Bartholomews for a Supply of Flour & Provisions &c: &c: for the Government and Inhabitants of Said Island.  It has been both unfortunate and disagreeable to me that this application to the President of the United States was made in this manner by Governor Ankarheim.  Since I have been Accused of Negligence and disobedience The Situation of this Complaint I now have the Honor of laying before you.  Enclosed I beg leave to hand you a letter which is the original and with it a faithfull translation.  That letter is dated the 30th. January last, which I did not receive untill the 10th. of last month and which may be Seen by the letter of Mr. J. H: Kleine dated at New York the 6th. of last month, herewith also enclosed.  If this transaction had ended here, you would not have heard on this Subject now from me.  But Since the Governor of St: Bartholomews having waited for an Answer from me untill the end of May, he determined to send the person here, whom the President of the United States as well as yourself obligingly informed me, on the 19th Ju last, had made an application Similar, I suppose to the one I have now the Honor of making.  Governor Ankarheim after waiting for my answer as before stated, Not only sent the person here before Spoken of, but also forwarded a Copy of what he had written to me on the 30th. of January last, to His Majesty’s Minister of State at Stockholm, and at the same time Complained of my Negligence.  In consequence of this Complaint I received by the last Brittish packet, a Copy of the Governors letter to me, with directions, that, if the application which was laid before the President of the United States as before stated was refused, I should immediately renew the application, and Solicit supplies in the name of his Majesty’s Government for as much Provisions and Flour &c: &c:, as I might judge the Government and the Inhabitants of the Island might want during the continuance of the Embargo.  His Majesty’s Minister also directed me to assure the President of the United States, through you, that we can not suspect that the Swedish nation can be included in or under the Embargo laws, Especially, as the law has been made in consequence of the depredations made by the French agreeably to Bonaparte’s decrees, and by the Brittish, agreeably to their orders of Counsel, on the Commerce of the United States.  For these Cause’s certainly the Embargo law was made.  Therefore, in consequence of the Same Cited Circumstances His Majesty’s Subjects trading to America cannot be included amongst the Nations who have Committed depredations on the American Trade in any part of the World, Since the United States became a Nation.  What answer the President of the United States was pleased to give to the Governors application, is unknown to me, except that the Supply was refused.
I hope you will give me leave to observe, that ex the explanation you were pleased to give to the American Minister at the Court of London and to the Minister at Paris, cannot Include the Swedish Nation within the operation of the Laws, laying an Embargo.  Agreeably to the wording of your mentioned Explanation of Said law, without alluding to the President of the united States Message to Congress the 17th. or 18th. December 1807 in consequence of which the Embargo was laid, I have possitively proved that the Embargo was laid only to prevent further depredations on the American Commerce, by the British navy, and by the French, or by those Nations which were under the influence of Bonaparte’s decrees.  Governor Ankarheim, exclusive of what he wants for the Government and the Inhabitants of the Said Island; requests me to obtain permission for the Merchantile House of Messrs. Elbers & Kraft to Ship in their own Vessels provisions or say American produce, to the Amount of $70,000, being in New York for their Account.  This latter I have refused to have any thing to do with, but advised the agent to make application to Congress for relief.  On this occasion I solicit permission for a Certain quantity of Flour and provision to be bought on Account of His Majesty’s Government, and to be shipt in Swedish bottoms for Account and Riske of the Government of St. Bartholomews.  In expectation that this my request made in the name of His Majesty’s Government will be granted, I have the honor to be, with the greatest Respect and Consideration Sir Your most Obed: Hble. Servant

Richd: Soderstrom

